Citation Nr: 0700425	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-20 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Togus, 
Maine 

THE ISSUE

1.  Entitlement to payment or reimbursement for the 
unauthorized costs of private medical expenses incurred on 
November 26, 2003, under 38 U.S.C.A. § 1728.

2.  Entitlement to payment or reimbursement for the 
unauthorized costs of private medical expenses incurred on 
November 26, 2003, under 38 U.S.C.A. § 1725.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision issued by the Togus VA 
Medical Center (VAMC) located in Togus, Maine.  The issue of 
payment or reimbursement under 38 U.S.C.A. § 1725 is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses on 
November 26, 2003, after seeking private emergency room 
treatment for abdominal pain which was diagnosed as 
diverticulosis.

2.  In November 2003 the veteran was service-connected for 
low back strain, major depression, tinnitus, and bilateral 
hearing loss with a combined 80 percent disability rating.  
He was also receipt of a total disability rating due to 
individual unemployability as the result of service-connected 
disabilities but was not permanently disabled due to service-
connected disabilities.


CONCLUSION OF LAW

The criteria for reimbursement or payment or reimbursement 
for the unauthorized costs of private medical expenses 
incurred on November 26, 2003, are not met.  38 U.S.C.A. §§ 
1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter from the 
VAMC to the veteran in May 2004.   The letter informed the 
veteran of what evidence was required to substantiate his 
reimbursement claim under 38 U.S.C.A. § 1728 and of his and 
VA's respective duties for obtaining evidence.  It is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reason.  
The letter requested the veteran either authorize VA to 
obtain evidence on his behalf or submit the evidence.  Under 
these circumstances, the Board is satisfied the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.
Here, the Board also finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA treatment records, private hospitalization 
records from November 2003, and VA medical opinions were 
obtained in May 2004.  Additional evidence, such as which 
portion of the private hospital treatment may or may not be 
unpaid, is not of record.  However, as the veteran's claim 
under 38 U.S.C.A. § 1728 fails for other reasons and such 
evidence would also only be detrimental to his case, it is 
not prejudicial to proceed with appellate review of the issue 
decided herein.

The claims file contains the veteran's statements in support 
of his appeal as well has transcripts of the hearings 
conducted in July 2004 and July 2006.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Payment or Reimbursement under 38 U.S.C.A. § 1728

The veteran is seeking payment of private medical expenses he 
incurred in November 2003 for which he did not have prior 
authorization to receive.  See July 2004 and July 2006 
hearing transcripts.  Congress has authorized the 
reimbursement for unauthorized emergency medical treatment 
under two statutory provisions, 38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725.  

The first statute applies to veterans either service 
connected for at least one disability at the time they sought 
treatment or who were participants in a vocational 
rehabilitation program.  There must be a showing that three 
criteria are met: 1) The care and services rendered were 
either: a) for an adjudicated service-connected disability, 
or b) for a non-service- connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or c) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service- connected disability, or d) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); 2) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and 3) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2006); 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Here, the veteran sought treatment from a private emergency 
room (ER)treatment for abdominal discomfort on November 26, 
2003, and the resulting ER record contains a final diagnosis 
of diverticulosis.  At the time of the treatment, the veteran 
was not a participant of a vocational rehabilitation program 
but was service-connected for chronic low back strain, major 
depression, tinnitus, and bilateral hearing loss with a 
combined 80 percent disability rating.  See June 2003 rating 
decision.  He was also in receipt of a total disability 
rating due to individual unemployability as the result of 
service-connected disabilities.  Id.  However, the evidence 
does not indicate he had a total disability that was 
permanent in nature resulting from a service-connected 
disability.  Id.  The veteran sought treatment for a non-
service connected disability which the evidence does not 
indicate, and the veteran does not argue, was associated with 
and held to be aggravating an adjudicated service-connected 
disability and he was not participating in a rehabilitation 
program.  Accordingly, the criteria for payment or 
reimbursement for unauthorized medical treatment under 
38 U.S.C.A. § 1728 are not met and this claim under this 
theory of entitlement must be denied.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998).  

While the Board is sympathetic toward the veteran, the Board 
is bound by the law, and decisions are dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because the result is 
perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board observes, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  In short, the Board finds that the veteran is not 
eligible to receive payment or reimbursement for the private 
medical costs incurred on November 26, 2003, under the 
provisions of either 38 U.S.C.A. § 1728.  As the weight of 
the evidence is against his claim, the benefit sought on 
appeal must, accordingly, be denied.


ORDER

Payment or reimbursement for the unauthorized costs of 
private medical expenses incurred on November 26, 2003, under 
38 U.S.C.A. § 1728 is denied.


REMAND

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-17.1008 (2006).  Here, the 
May 2004 letter from the VAMC to the veteran did not include 
notification of the evidence required under this theory of 
entitlement.  

Additionally, while an itemized billed was received by Fee 
Services in December 2003 for the claimed expenses, there is 
some question as to whether this bill has remained unpaid.  
Specifically, the July 2006 hearing transcript shows that the 
veteran thought that the November 26, 2003, expenses had 
already been settled and he was seeking payment of follow-up 
testing and/or treatment.  Also, an ER record resulting from 
the November 26, 2003, treatment notes the veteran's 
occupation as "retired" with the insurance provider list 
including Anthem Blue Cross.  See also May 2003 employment 
verification form noting the veteran was retired.  As there 
appears to be a question as to any outstanding balance 
resulting from the claimed unauthorized treatment, additional 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice 
letter that notifies him of the 
evidence required for payment or 
reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1725.

2.  After obtaining a release form, if 
necessary, obtain a bill of any paid 
and/or unpaid balances resulting from 
the November 26, 2003, emergency room 
treatment at Millinocket Regional 
Hospital in Millinocket, Maine.

3.  Thereafter, readjudicate the veteran's 
claim for payment or reimbursement under 
38 U.S.C.A. § 1725.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


